                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MANUEL CABELLO, et al.,                           Case No. 19-cv-02232-HSG
                                   8                       Plaintiffs,                       ORDER DISMISSING CASE
                                                                                             WITHOUT LEAVE TO AMEND
                                   9              v.

                                  10       WALTER L. RICCI, et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On April 26, 2019, the Court denied Plaintiffs’ application to proceed in forma pauperis
                                  14   and dismissed Plaintiffs’ complaint for failure to state a claim. Dkt. No. 5 (“Order”).1 In its
                                  15   Order, the Court explained the complaint’s deficiencies and directed Plaintiffs to file an amended
                                  16   complaint remedying the deficiencies, or pay the required filing fee by May 24, 2019. The Court
                                  17   made clear in its Order that failure to correct the deficiencies would result in the dismissal of this
                                  18   action. Id. at 4.
                                  19           Plaintiffs did not pay the filing fee and instead elected to file an amended complaint on
                                  20   May 24, 2019. See Dkt. No. 6. Plaintiffs’ amended complaint suffers from the same deficiencies
                                  21   as does Plaintiffs’ original filing. See Dkt. No. 6. As the Court’s Order previously explained,
                                  22   Plaintiffs must state a cognizable claim and coherently describe the facts supporting each claim
                                  23   and the specific Defendant against whom the claim is alleged. Order at 3–4. Plaintiffs still do not
                                  24   state any cognizable claims against Defendants, as the amended complaint is based entirely on
                                  25   criminal statutes for which there is no private right of action (18 U.S.C. §§ 152, 157(3), 1519).
                                  26
                                  27   1
                                        The Court dismissed the complaint without leave to amend and with prejudice as to Judge Ronni
                                  28   B. MacLaren of the Superior Court of California for Alameda County, and dismissed the
                                       complaint with leave to amend as to the remaining Defendants. Dkt. No. 5.
                                   1   See Diamond v. Charles, 476 U.S. 54, 64–65 (1986) (“a private citizen lacks a judicially

                                   2   cognizable interest in the prosecution or nonprosecution of another”); Glassey v. Amano Corp.,

                                   3   No. C-05-01604RMW, 2006 WL 889519, at *3 (N.D. Cal. Mar. 31, 2006), aff’d, 285 F. App’x

                                   4   426 (9th Cir. 2008) (“Private parties generally lack standing to enforce federal criminal statutes …

                                   5   [Plaintiff] lacks standing to enforce any cause of action based on Title 18 that he has alleged.”).

                                   6   Plaintiffs’ claims must be dismissed on this fundamental deficiency alone.

                                   7          Notwithstanding this dispositive flaw, Plaintiffs’ amended complaint also fails to meet the

                                   8   heightened pleading standard under Federal Rule of Civil Procedure 9(b) when alleging claims of

                                   9   fraud. See Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity

                                  10   the circumstances constituting fraud or mistake.”). In short, a fraud claim must state “the who,

                                  11   what, when, where, and how” of the alleged conduct, Cooper v. Pickett, 137 F.3d 616, 627 (9th

                                  12   Cir. 1997), and “set forth an explanation as to why [a] statement or omission complained of was
Northern District of California
 United States District Court




                                  13   false and misleading,” In re GlenFed, Inc. Secs. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994) (en

                                  14   banc), superseded by statute on other grounds as stated in Ronconi v. Larkin, 252 F.3d 423, 429 &

                                  15   n.6 (9th Cir. 2001). The amended complaint does not provide any specific facts underlying the

                                  16   alleged fraudulent acts, and instead makes conclusory assertions that Defendants fabricated “a

                                  17   false document,” made a “fraudulent appraisal,” and made a “false claim under oath.” Dkt. No. 6

                                  18   at 3. It is still unclear who Defendants even are (e.g. it is uncertain from the face of the amended

                                  19   complaint whether Plaintiffs are attempting to bring in a new Defendant, Emily Williams) and

                                  20   what specific wrongdoing Plaintiffs attribute to which Defendants. Plaintiffs’ allegations are

                                  21   patently insufficient to allege claims based on fraud.

                                  22          While “a pro se complaint, however inartfully pleaded, must be held to less stringent

                                  23   standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

                                  24   (quotations omitted), the Court need not grant leave to amend where “it determines that the

                                  25   pleading could not possibly be cured by the allegation of other facts,” Lopez v. Smith, 203 F.3d

                                  26   1122, 1130 (9th Cir. 2000) (quotations omitted). Despite Plaintiffs’ notice of the deficiencies and

                                  27   their opportunity to amend, Plaintiffs still demonstrate an inability to state any legally cognizable

                                  28   claims for relief, and the Court is therefore convinced that Plaintiffs cannot cure the defects
                                                                                         2
                                   1   identified in the Court’s Order.

                                   2          The Court therefore DISMISSES the case without leave to amend. See Zucco Partners,

                                   3   LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (“[W]here the Plaintiff has previously

                                   4   been granted leave to amend and has subsequently failed to add the requisite particularity to its

                                   5   claims, [t]he district court’s discretion to deny leave to amend is particularly broad.” (quotations

                                   6   omitted)). The Clerk is directed to close the case.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 5/31/2019

                                   9                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
